Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: The present invention is directed to a Micro-electromechanical systems microphone comprises e.g. substrate with opening, first membrane facing opening in substrate, first back plate with receiving openings to connect first membrane to first back plate, and vent hole.  The independent Claim 1, identifies a uniquely distinct feature of “…. a first diaphragm facing the opening in the substrate; a first back plate including multiple accommodating-openings and spaced apart from the first diaphragm, a second diaphragm jointing the first diaphragm together at multiple locations by pillars through the accommodating-openings in the first back plate, with the first back plate located between the first diaphragm and the second diaphragm; and a second back plate including at least one vent hole and spaced apart from the second diaphragm, with the second diaphragm located between the first back plate and the second back plate, wherein the first diaphragm is disposed in a first conducting layer and disposed on a base oxide layer supported by the substrate.”  The independent Claim 3 identifies a uniquely distinct feature of “…. a first diaphragm facing the opening in the substrate; a first backplate including multiple accommodating-openings and spaced apart from the first diaphragm, a second diaphragm jointing the first diaphragm together at multiple locations by pillars through the accommodating-openings in the first backplate, with the first backplate located between the first diaphragm and the second diaphragm; a second backplate including at least one vent hole and spaced apart from the second diaphragm, with the second diaphragm located between the first backplate and the second backplate; and multiple chambers located at one side of the second backplate, wherein at least one of the multiple chambers has an inner space thereof connecting to an empty space at another side of the second backplate through the at least one vent hole in the second backplate and wherein the at least one of the multiple chambers further comprises: a side wall spaced apart from the second backplate; and a sealable opening in the side wall. The closest prior art to Dehe (US 20150001647) teaches a MEMS structure including diaphragm elements 212 and 214 and plurality of struts 272 extending between the first and second diaphragm elements. See at least Figure 2, [0039]. Langereis (US 20120091546) teaches [0013], poly-silicon microphone diaphragm 10 is not rigidly attached to the supporting structure. The diaphragm 10 is supported, but not physically attached, by posts 16 that follow a circular pattern around the edge of the diaphragm. Thus, the diaphragm is said to be 'free- floating' within the MEMS structure. In the electrostatically charged state, these diaphragm support posts establish the separation (air gap 17) between the diaphragm and the back-plate 11, of around 4 microns. There is a single physical connection that provides an electrical conduit from the diaphragm to the bond pad 18. FIG. 2 shows the backplate with a conductive coating 1 la forming the backplate electrode.
Cheng (US 20180086624) teaches [0010] the substrate includes a semiconductor substrate, such as a bulk semiconductor substrate. By way of example, the bulk semiconductor substrate includes an elementary semiconductor, such as silicon or germanium; a compound semiconductor, such as silicon germanium, . 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUNITA JOSHI/Primary Examiner, Art Unit 2651